Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 5, 12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2021.
Applicant’s election without traverse of Species 3: Fig.6 in the reply filed on December 15, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4, 6-11, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lussier (US 6,954,998).
Regarding Claim 1, Lussier discloses a complementary pair of sole plates (left & right 102) for use with articles of footwear (it is known in the footwear art that footwear comes in pairs with left & right shoes), comprising: a first plate (left 102) and a second plate (right 102); the first plate including a first groove (medial 114) that divides a forefoot portion of the first plate into a first continuous lateral plate portion (126) and a first continuous medial plate portion (124); the second plate (right 102) including a second groove (lateral 114) and a third groove (medial 114); and wherein the second groove and the third groove divide a forefoot portion of the second plate into a second continuous lateral plate portion (126), a first continuous intermediate plate portion (middle 110), and a second continuous medial plate portion (124), the pair of sole plates having an asymmetric configuration (as seen in Fig.2A, dotted centerline indicates asymmetry).

Regarding Claim 2, Lussier discloses a complementary pair of sole plates according to claim 1, wherein the third groove (medial 114 of right 102) extends through the entire thickness of the second plate (as seen in Fig.2E).

Regarding Claim 3, Lussier discloses a complementary pair of sole plates according to claim 1, wherein the third groove (medial 114 of right 102) extends from a front edge (at 107) of the second sole plate to an interior portion of the second plate (as seen in Fig.2A).

Regarding Claim 4, Lussier discloses a complementary pair of sole plates according to claim 1, wherein the third groove (medial 114 of right 102) is substantially linear (as seen in Fig.2A).

Regarding Claim 6, Lussier discloses a complementary pair of sole plates according to claim 1, wherein the first plate (left 102) includes a heel member (109)(as seen in Fig.2A).

Regarding Claim 7, Lussier discloses a complementary pair of sole plates according to claim 1, wherein the first plate is a left foot support plate and the second plate is a right foot support plate.

Regarding Claim 8, Lussier discloses a complementary pair of articles of footwear, comprising: a first article of footwear (i.e. left shoe) and a second article of footwear (i.e. right shoe) forming a pair of shoes for opposite feet of a wearer (it is known in the footwear art that footwear comes in pairs with left & right shoes); a first forefoot support (106 of left shoe) provided as part of the first article of footwear and a second forefoot support (106 of right shoe) provided as part of the second article of footwear; the first forefoot support including a first continuous lateral plate portion (126) and a first continuous medial plate portion (124), wherein a first groove (lateral 114) completely separates the first continuous medial plate portion from the first continuous lateral plate portion (as seen in Fig.2A); the second forefoot support including a second 

Regarding Claim 9, Lussier discloses a complementary pair of articles of footwear according to claim 8, wherein the third groove (medial 114 of right shoe) extends from a front edge of the second article of footwear to a closed end (as seen in Fig.2A).

Regarding Claim 10, Lussier discloses a complementary pair of articles of footwear according to claim 9, wherein the second continuous medial plate portion (124) and the first continuous intermediate plate portion (middle 110) are joined together as a single part posterior of the closed end (as seen in Fig.2A).

Regarding Claim 11, Lussier discloses a complementary pair of articles of footwear according to claim 8, wherein the third groove  (medial 114 of right shoe)  is substantially linear (as seen in Fig.2A).

Regarding Claim 13, Lussier discloses a complementary pair of articles of footwear according to claim 8, wherein the first article of footwear (i.e. left shoe) is a left 

Regarding Claim 16, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein an anterior end (i.e. front end) of the second groove (lateral 114) is located at a lateral side of a center line (i.e. seen at 2B) of the second article of footwear, and wherein an anterior end (i.e. front end) of the third groove (medial 114) is located at a medial side of the center line (i.e. seen at 2B) of the second article of footwear (as seen in Fig.2A).

Regarding Claim 19, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein: (a) an anterior end (i.e. front end) of the third groove (medial 114) is located at a forward toe end of the second article of footwear and (b) the posterior end (i.e. rear end) of the third groove is a closed end (as seen in Fig.2A).

Regarding Claim 20, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein: (a) an anterior end (i.e. front end) of the first groove (lateral 114) is located at a lateral side of a center line (i.e. as at 2B) of the first article of footwear and (b) the posterior end (i.e. rear end) of the first groove is located at a midfoot region on the lateral side of the center line of the first article of footwear (as seen in Fig.2A).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 8, 11, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Denison (US 2016/0015120).
Regarding Claim 8, Denison discloses a complementary pair of articles of footwear, comprising: a first article of footwear (300) and a second article (200) of footwear forming a pair of shoes for opposite feet of a wearer (as seen in Fig.11A & 11B); a first forefoot support (i.e. forefoot area of 300) provided as part of the first article of footwear and a second forefoot support (i.e. forefoot area of 200) provided as part of the second article of footwear; the first forefoot support including a first continuous lateral plate portion (350b) and a first continuous medial plate portion (350f), wherein a first groove (361,360e) completely separates the first continuous medial plate portion from the first continuous lateral plate portion (as seen in Fig.11B); the second forefoot support including a second continuous lateral plate portion (250c), a first continuous intermediate plate portion (250a,250g), and a second continuous medial plate portion (200 at toe end, above 261), wherein a second groove (261,260b) completely separates the second continuous lateral plate portion from the first continuous intermediate plate portion, and wherein a third groove (261,260a) completely separates the second continuous medial plate portion from the first continuous intermediate plate portion (as seen in Fig.11A).



Regarding Claim 13, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein the first article of footwear (300) is a left shoe of the pair of shoes and the second article of footwear (200) is a right shoe of the pair of shoes (as seen in Fig.11A & 11B).

Regarding Claim 14, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein the first groove (361,360e) exposes an elongated strip of a footwear layer (i.e. midsole layer) located adjacent and partially covered by the first continuous medial plate portion and the first continuous lateral plate portion of the first article of footwear (para.69).

Regarding Claim 15, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein the second groove (261,260b) exposes an elongated strip of a footwear layer (i.e. midsole layer) located adjacent and partially covered by the second continuous lateral plate portion and the first continuous intermediate plate portion of the second article of footwear (para.69), and wherein the third groove  (261,260a) exposes an elongated strip of a footwear layer (i.e. midsole layer) located adjacent and partially covered by the second continuous medial plate 

Regarding Claim 18, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein: (a) an anterior end (i.e. forward end) of the second groove (261,260b) is located at a lateral side of a center line of the second article of footwear and (b) the posterior end (i.e. rear end) of the second groove is located at a midfoot region on the medial side of the center line of the second article of footwear (as seen in Fig.11A).

Regarding Claim 20, Denison discloses a complementary pair of articles of footwear according to claim 8, wherein: (a) an anterior end (i.e. front end) of the first groove (361,360e) is located at a lateral side of a center line of the first article of footwear and (b) the posterior end (i.e. rear end of midfoot 361 in 360e) of the first groove is located at a midfoot region on the lateral side of the center line of the first article of footwear (See annotated Figure below).


    PNG
    media_image1.png
    755
    466
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732